o f f ic e o f c h ief c o u n sel department of the treasury internal_revenue_service washington d c date number info release date uil the honorable paul sarbanes united_states senate washington d c dear senator sarbanes this letter is in response to your date inquiry on behalf of your constituent questioned the tax consequences of a stock_distribution she and her husband received from the bought the in the stock in when the company owned a stock was split for according to interest in this split of the distributed all but stock they received is considered a dividend for u s citizens in the amount of resulted in reallocation of a portion of the original_basis to the new shares in may of the the value of the citizens would face different tax consequences be spread between the are being discriminated against because their tax consequences differ from that of stock is citizens she would like an explanation of why the spin-off of citizens’ stock basis would believes u s citizens stock on the date of the distribution stock to its shareholders also said canadian stock and the told the stock treated differently than the stock split of stock the distribution_of_property including cash from a corporation to its shareholders is taxable in the amount of cash or fair_market_value of other_property the shareholder received as a dividend in an amount no greater than the corporation’s earnings_and_profits sec_301 of the internal_revenue_code the code the term property includes a corporation’s stock if it is not the stock of the corporation making the distribution in this case be property and the distribution of it is a dividend to the stock would shareholders assuming stock would not be property thus the has sufficient earnings_and_profits if has insufficient earnings_and_profits the amount by which the distribution exceeds the earnings_and_profits accumulated as of the end of the taxable_year in which the distribution is made is applied against the adjusted_basis of the exchange of property the fact that treatment of the distribution as a dividend to its united_states_shareholders stock any excess is treated as gain from the sale or company does not change the is a the most significant exception to this rule is in sec_355 which governs tax-free spin- offs if a transaction qualifies as a tax-free spin-off there is no immediate tax payable by the shareholders they would spread the basis in the shares they previously held between those shares and the shares of the distributed company received in the spin- off there are many complicated requirements which must be satisfied to qualify under sec_355 the most important requirement for the the distribution must distribute at least of its subsidiary’s stock because owned only tax-free spin-off under sec_355 no other provision in the code or the income_tax shares as a dividend regulations exempts the ’s stock before the distribution the distribution cannot qualify as a from tax on the receipt of the is the corporation making of the tax consequences of the distribution of the stock are different from those of the stock the tax consequences of a stock stock split by split are governed by sec_305 which generally says stock of a corporation issued to its shareholders is not included in the shareholders’ gross_income the basis of the old shares is spread between those shares and the new shares before the distribution of i hope this information is helpful if you have any questions please call me or paula hu-pitzer identification_number at sincerely _________________ debra carlisle chief branch cc corp
